Powell, J.
Under the authority cited in the headnote, the bill of exceptions in this case must be dismissed. While we think that the decision in Haskins v. Bank, 100 Ga. 216, is more strictly in accordance with sound logic, yet since this last-named case is expressly cited and overruled in Kibben v. Coastwise Dredging Co., 120 Ga. 899, we are, under the constitutional amendment 'creating this court, constrained to follow the rule now definitely settled by the Supreme Court. While the bill of exceptions in this case recites that a final judgment has been rendered,' no exception is taken to such final judgment. Striking or refusing to strike a defendant’s plea is not a final judgment. Turner v. Camp, 110 Ga. 631; Bell v. Stewart, 116 Ga. 714. Therefore the writ of error is

Dismissed.